DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS) submitted on 07/16/2019, 10/02/2019, 12/04/2020, 04/06/2021, 07/02/2021 and 08/20/2021 are considered and signed IDS forms are attached.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2013/0236693 A1) in view of Shimamoto et al. (US 2014/0349124 A1 cited in IDS).

Regarding claims 1-9, Lu disclose an interlayer comprising a laminate of stiff skin layer/soft core layer/stiff skin layer, wherein soft layer has glass transition temperature of 0 to 10 C (see paragraph 0033). The core layer reads on the first layer and the skin layers read on second and third layer. The glass transition temperature is measured by dynamic mechanical analysis that measures storage (elastic modulus), loss (viscous) modulus and loss (damping) factor (see paragraph 0032). That is, the glass transition temperature is measured in dynamic viscoelastic measurement. The layers comprise plasticized poly(vinyl butyral) resin, i.e. thermoplastic resin (see page 7, claim 1 and paragraphs 0024, 0027, 0029). That is, the first layer, the second layer and the third layer comprise thermoplastic resin such as poly(vinyl butyral) resin and a plasticizer. The interlayer can be incorporated into a multiple layer panel such as glass/interlayer/glass (see paragraph 0039).
Lu does not disclose the soft core layer contains a compound having a softening point of 70 C or more and 200 C or less. Lu does not disclose a loss tangent tanof the first layer as presently claimed.
Shimamoto et al. disclose an interlayer comprising a first layer 2, a second layer 3 and a third layer 4, wherein the first layer comprises a polyvinyl acetal resin, a plasticizer and a tackifier, the second layer comprises a polyvinyl acetal resin and a plasticizer and the third layer comprises a polyvinyl acetal resin and a plasticizer (see Abstract, Figure 1 and paragraphs 0029, 0036). The first layer containing a tackifier has a more favorable adhesive force to the second and third layers, and further enhances the penetration resistance of laminated glass and sound-insulating property of laminated glass (see paragraph 0087). The tackifier can be rosin resin such as KE-311 (see paragraph 0088, 0123). KE-311 is identical to a compound having softening point of 95 C utilized in the present invention (see paragraph 0123 of published application).
In light of motivation for using first layer comprising a tackifier KE-311 disclosed by Shimamoto et al. as described above, it therefore would have been obvious to one of the ordinary skill in the art to use the tackifier in the core layer of Lu in order to provide a more favorable adhesive force to the second and third layers, and further enhances the penetration resistance of laminated glass and sound-insulating property of laminated glass, and thereby arrive at the claimed invention.
Lu in view of Shimamoto et al. do not disclose a loss tangent tanof the first layer as presently claimed. However given that the first layer of Lu in view of Shimamoto et al. is identical to that presently claimed, it is inherent or obvious that the first layer has loss tangent tan as presently claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRUPA SHUKLA whose telephone number is (571)272-5384. The examiner can normally be reached M-F 7:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRUPA SHUKLA/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787